Citation Nr: 1433966	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than September 30, 2009, for the grant of service connection for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1975 to August 1975.  He has been determined not be competent to handle the disbursement of funds, and the appellant is his designated fiduciary.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for schizoaffective disorder and assigned a 100 percent disability rating effective September 30, 2009.

The Veteran and the appellant testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in August 2013.  A copy of the hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran abandoned previous claims for service-connected disability benefits filed in November 1983 and November 1985.

2.  The Veteran's recent claim for service-connected disability benefits for schizoaffective disorder was filed on September 30, 2009; service connection for schizoaffective disorder was granted effective September 30, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 30, 2009, for the grant of service connection for schizoaffective disorder have not been met.  38 U.S.C.A. § 5110 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.158, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).

In this case, a November 2009 letter to the Veteran provided notice of the "downstream" issue of entitlement to an earlier effective date, including the criteria by which VA determines effective dates following an award of benefits.  A December 2010 statement of the case (SOC) subsequently readjudicated the issue after the Veteran expressed disagreement with the effective date assigned to his awarded benefits.  Therefore, the Veteran and appellant have received all essential notice, have had a meaningful opportunity to participate in the development of the claim being decided, and are not prejudiced by any technical notice deficiency along the way.  Neither they nor their representative have alleged any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

With respect to the duty to assist, resolution of this claim ultimately turns on when the Veteran filed for benefits.  Additional evidentiary development, including obtaining recent records and providing an examination, is not needed to fairly decide the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Finally, the Veteran and appellant testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2013).  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400 (2013).  In this case, the Veteran was granted service connection for schizoaffective disorder effective from September 30, 2009, the date of the filing of the claim on appeal.

The Veteran and appellant contend that an earlier effective date is warranted.  Specifically, they assert that the Veteran filed two previous claims for service connection for schizoaffective disorder that were administratively denied without notice to the Veteran.  See February 2011 VA Form 9; Hearing Transcript at 2-3.

A review of the claims file reflects that a claim for benefits was first filed in November 1983.  In response, the RO sent a December 1983 letter to the Veteran requesting additional evidence in support of his claim.  A separate letter notified him that he would be scheduled for a VA examination.  However, no further evidence was received, and the Veteran failed to appear for the VA examination scheduled in January 1984.  A February 1984 deferred rating decision noted that the Veteran had failed to prosecute his claim, and that the evidence of record at the time was insufficient to evaluate his claim.  No further action was taken.

Where evidence requested in connection with an original claim or claim to reopen is not furnished within one year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  Here, the Veteran did not respond within one year of the December 1983 request for additional evidence, which included a failure to report for the January 1984 examination.  Therefore, his November 1983 claim is considered abandoned.  See also Hurd v. West, 13 Vet. App. 449, 452 (2000).  Furthermore, this regulation requires no further action by the RO until a new claim is received.  Once a claim has been abandoned under 38 C.F.R. § 3.158, the Secretary need not advise a claimant of his appellate rights.  Id.  More recently the U.S. Court of Appeals for Veterans Claims has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).

Similarly, the Veteran filed a second claim for benefits in November 1985, which the RO received as a claim for pension benefits, rather than service-connected compensation benefits.  See December 1985 RO letter.  The RO obtained the Veteran's VA treatment records from the North Little Rock VA Medical Center in February 1986.  In March 1986, the RO sent an another letter requesting additional evidence.  However, no response was received within one year of that request.  Therefore, even assuming this claim was for compensation rather than pension benefits, it is also considered abandoned pursuant to 38 C.F.R. § 3.158(a).

In sum, the Veteran's two previous claims were effectively abandoned, and the applicable law and regulations did not require him to be notified of such and furnished with appellate rights.  In the case of an abandoned claim, the effective date for a subsequent grant of benefits can be no earlier than the receipt of the reopened claim after the abandonment.  Fleshman v. Brown, 9 Vet. App. 548 (1996)(appellant's failure to provide the missing evidence within one year after being requested to do so resulted in an abandoned claim under 38 C.F.R. § 3.158(a), a circumstance which cannot give rise to an earlier effective date); aff'd Fleshman v. West, 138 F. 3d 1429 (Fed. Cir. 1998).

Notably, private treatment records were received in February 1988, more than one year after the March 1986 RO request.  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  However, the receipt of treatment records, absent any reference to service or service-connected disability benefits, does not satisfy this standard.  See also 38 C.F.R. § 3.157.  Further review of the claims file does not show that the Veteran filed any claims after November 1985 and prior to September 30, 2009.

As a final matter, the Veteran alleged clear and unmistakable error (CUE) in the assignment of the effective date for his grant of service connection.  See February 2011 VA Form 9.  However, the effective date in question was assigned in the April 2010 rating decision currently on appeal.  Thus, there is no final adverse RO or Board decision that can be subject to a CUE attack.  As a matter of law, the Veteran cannot yet assert a claim of CUE. Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).



ORDER

An effective date earlier than September 30, 2009, for the grant of service connection for schizoaffective disorder is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


